     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 1 of 28 Page ID #:2913



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S RESPONSE TO DEFENDANT
18                                             MICHAEL JOHN AVENATTI’S BRIEF
                      v.                       REGARDING ACCESS TO EAGAN AVENATTI
19                                             LLP’S DIGITAL DEVICES; DECLARATION
     MICHAEL JOHN AVENATTI,                    OF BRETT A. SAGEL; EXHIBITS
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Brett A. Sagel and

26   Julian L. André, hereby files its response to the brief regarding

27   access to Eagan Avenatti LLP’s digital devices defendant MICHAEL JOHN

28
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 2 of 28 Page ID #:2914



 1   AVENATTI filed on June 15, 2020, in the above-captioned matter (CR

 2   193).

 3           This response is based upon the attached memorandum of points

 4   and authorities, the attached declaration of Assistant United States

 5   Attorney Brett A. Sagel and supporting exhibits, the files and

 6   records in this case, and such further evidence and argument as the

 7   Court may permit.

 8    Dated: June 22, 2020                 Respectfully submitted,

 9                                         NICOLA T. HANNA
                                           United States Attorney
10
                                           BRANDON D. FOX
11                                         Assistant United States Attorney
                                           Chief, Criminal Division
12

13                                             /s/
                                           BRETT A. SAGEL
14                                         JULIAN L. ANDRÉ
                                           Assistant United States Attorneys
15
                                           Attorneys for Plaintiff
16                                         UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 3 of 28 Page ID #:2915



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   PROCEDURAL BACKGROUND..........................................2

 7         A.    Defendant’s July 2019 Motion to Compel “Unfettered”
                 and “Unmonitored” Access to the EA LLP Digital Devices....2
 8
           B.    Prior Productions from the EA LLP Digital Devices.........4
 9
           C.    Defendant’s Renewed Request for Access to the EA LLP
10               Digital Devices...........................................6

11   III. ARGUMENT.......................................................8

12         A.    Defendant Has Failed to Identify Any Legal or Factual
                 Basis to Access and Search the EA LLP Digital Devices.....9
13
           B.    Defendant Has the Discovery He Seeks.....................14
14
     IV.   CONCLUSION....................................................20
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 4 of 28 Page ID #:2916



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL CASES
 4   Brady v. Maryland,
          373 U.S. 83 (1963)........................................passim
 5
     Giglio v. United States,
 6        405 U.S. 150 (1972).........................................3, 4

 7   Pennsylvania v. Ritchie,
          480 U.S. 39 (1987)............................................13
 8
     United States v. Anderson,
 9        481 F.2d 685 (4th Cir. 1973)..................................12

10   United States v. Bagley,
          473 U.S. 667 (1985)...........................................13
11
     United States v. Bryan,
12        868 F.2d 1032 (9th Cir. 1989).................................10

13   United States v. Lucas,
          841 F.3d 796 (9th Cir. 2016)..................................13
14
     United States v. Mandel,
15        914 F.2d 1215 (9th Cir. 1995).................................12

16   United States v. Mincoff,
          574 F.3d 1186 (9th Cir. 2009).................................13
17
     United States v. Santiago,
18        46 F.3d 885 (9th Cir. 1995)...................................12

19   United States v. Wood,
          57 F.3d 733 (9th Cir. 1995)...................................10
20
     FEDERAL STATUTES
21
     Fed. R. Crim. P. 16............................................passim
22

23

24

25

26

27

28

                                             ii
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 5 of 28 Page ID #:2917



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant MICHAEL JOHN AVENATTI (“defendant”) claims the

 4   government has an obligation to provide defendant with ongoing access

 5   to the computer server and other digital devices belonging to his

 6   former law firm, Eagan Avenatti LLP (“EA LLP”), even though this

 7   Court previously denied his motion to compel “unfettered, unmonitored

 8   access” to the EA LLP digital devices.         In response to defendant’s

 9   most recent request for access, this Court asked the parties to

10   “brief what legal obligation exists at this point for the government

11   to allow access to that database1.”        (6/8/20 RT 8 (emphasis added).)

12   Having already produced the relevant materials seized from the EA LLP

13   digital devices, the government has no legal obligation to provide

14   defendant with additional access going forward.           Defendant’s cursory

15   brief on this issue has failed to provide any legal or factual basis

16   for the Court to grant defendant such access, and indeed, simply

17   confirms that the Court’s prior ruling denying defendant “unlimited,

18   unfettered access” to the EA LLP digital devices was correct.

19         Defendant’s entire brief on this issue is based on a vague and

20   conclusory claim that he is entitled to access the EA LLP digital

21   devices because they contain “critical documents for defense

22   preparation.”     (CR 193 at 2.)     Defendant briefly references Brady and

23

24

25
          1 Defendant has repeatedly referred to the “IRS terminal” or

26   “IRS database.” However, as the government has previously explained,
     there is not a “database” or “terminal” containing the entire
27   contents of the EA LLP server and other EA LLP devices. Defendant is
     actually seeking –- and has previously sought –- to access and search
28   a forensic copy of the EA LLP server and other EA LLP devices.
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 6 of 28 Page ID #:2918



 1   Federal Rule of Criminal Procedure 16 (“Rule 16”),2 however,

 2   defendant completely ignores this Court’s prior order and provides no

 3   legal support for why defendant should be allowed to access or search

 4   the EA LLP digital devices now that the government completed its

 5   search of the devices.      Furthermore, although defendant claims that

 6   the EA LLP digital devices have categories of “critical” documents,

 7   he again fails to offer any specific information to support this

 8   claim.     Defendant does not identify any specific documents that are

 9   missing from the government’s extensive prior productions, does not

10   provide any basis to conclude that the evidence he seeks has not

11   already been produced, does not explain why the broadly-described

12   materials he is seeking are “critical,” and does not explain why he

13   has not made any legitimate efforts to obtain the purported

14   “critical” material in the past year.         Defendant is merely requesting

15   that the Court authorize him to conduct the same improper “fishing

16   expedition” he sought -- and the Court rejected -- a year ago, except

17   this time defendant seeks to commandeer the government’s Privilege

18   Review Team in the process.       This Court should deny defendant’s

19   request for further access to the EA LLP digital devices.

20   II.   PROCEDURAL BACKGROUND
21         A.     Defendant’s July 2019 Motion to Compel “Unfettered” and
                  “Unmonitored” Access to the EA LLP Digital Devices
22

23         During the course of the government’s investigation, it obtained

24   warrants to search a number of digital devices, including a forensic

25

26
           2Although defendant does not actually cite Brady v. Maryland,
27   373 U.S. 83 (1963), and only references Rule 16 in the brief’s
     conclusion, the government will treat defendant’s brief as seeking
28   access pursuant to both Brady and Rule 16. However, neither support
     his request.
                                        2
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 7 of 28 Page ID #:2919



 1   copy of EA LLP’s server and other devices belonging to EA LLP that

 2   the government seized from the residence of EA LLP’s former office

 3   manager (collectively, the “EA LLP digital devices”).            On July 28,

 4   2019, defendant filed a motion to compel seeking “unfettered,

 5   unmonitored access” to the EA LLP digital devices.           (CR 50.)

 6   Defendant claimed such access was necessary to obtain seven broad

 7   categories of information “critical” to his defense:

 8         (1) correspondence with clients and others; (2) client
           files; (3) time records; (4) settlement communications and
 9         documentation of settlements; (5) correspondence and files
           in relation to the other charges in the indictment; (6)
10         defendant’s emails with his tax professionals and others
           relating to his taxes; and (7) accounting information
11         relating to the clients at issue, including documents
           showing client costs and expenses, and associated fees.
12

13   (CR 50 at 3.)     The government opposed defendant’s motion because the

14   criminal discovery rules, including Rule 16, Brady, and Giglio v.

15   United States, 405 U.S. 150 (1972), do not provide defendant an

16   independent right to obtain a full copy of or search the EA LLP

17   digital devices, which do not belong to defendant.3           (CR 55.)

18         The government argued for defendant to have access to the EA LLP

19   digital devices under Rule 16, defendant would need to make a

20   threshold showing of materiality and would need to identify with

21   specificity the documents that must be produced, and defendant could

22   not rely upon general descriptions.         (CR 55 at 7-11 (citations in

23   original).)     The government stated the seven categories described by

24   defendant were insufficient to compel disclosure, however, it likely

25   would be moot as the scope of the search warrants covered those seven

26

27
           3The Court-appointed receiver for EA LLP also objected to the
28   government providing defendant with a complete copy of the EA LLP
     digital devices or unfettered access to such devices. (See CR 59.)
                                        3
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 8 of 28 Page ID #:2920



 1   categories.     (Id. at 10-11.)     The government also confirmed that it

 2   had and will comply with its Brady and Giglio obligations, and

 3   defendant’s general assertions and lack of specifically identified

 4   evidence provided no basis under Brady and Giglio to search the EA

 5   LLP digital devices.      (Id. at 11-13.)     Noting that defendant had not

 6   made any attempts to review the EA LLP digital devices in the months

 7   leading up to his motion to compel despite numerous offers from the

 8   government, the government postulated that defendant may be “more

 9   interested in using the EA [LLP digital devices] as a basis to delay

10   this prosecution and other judicial proceedings, than he is in

11   actually accessing the materials on the EA [LLP digital devices].”

12   (Id. at 23-24.)

13         On August 26, 2019, this Court denied defendant’s motion, noting

14   that defendant was merely seeking to “conduct a fishing expedition”

15   through the EA LLP digital devices.          (CR 63 at 2.)   The Court found

16   “[n]either in his broad brush demand for ‘unfettered’ access to the

17   Subject Devices nor in his list of categories has [defendant] made

18   the requisite showing under Rule 16.”         (Id.)   The Court also noted

19   that government had already produced or was in the process of

20   producing the categories of materials defendant sought.            (Id. at 3.)

21   Finally, the Court remarked that defendant had alternative means to

22   access the materials, specifically through working with the court-

23   appointed receiver and/or the government’s Privilege Review Team, but

24   had chosen not to avail himself of the options.           (Id. at 4.)

25         B.    Prior Productions from the EA LLP Digital Devices
26         Due to the amount of time required to complete a full scope and

27   privilege review of the EA LLP digital devices as required under the

28   applicable warrants, from the outset of the case, the government

                                              4
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 9 of 28 Page ID #:2921



 1   offered defendant to review the EA LLP digital devices at the

 2   Internal Revenue Service-Criminal Investigation’s (“IRS-CI”) office

 3   and identify relevant materials.        (See, e.g., CR 44 at 10.)       After

 4   the Court denied defendant’s motion to compel, defendant contacted

 5   the government for the first time to request to review the EA LLP

 6   digital devices, including the EA LLP server, at IRS-CI’s offices.

 7   As the government’s review of the EA LLP digital devices was still

 8   ongoing at that time, the government agreed to this request and

 9   arranged for defendant to meet with its Privilege Review Team at IRS-

10   CI’s offices.     To facilitate this review, an IRS-CI computer

11   investigative specialist was able to set up a virtual computer system

12   to access and search the forensic copy of the EA LLP server.

13         The Prosecution Team understands that defendant and his counsel

14   visited IRS-CI on two occasions, once in September and once in

15   October 2019.     According to defendant, on at least two occasions

16   defendant requested that the Privilege Review Team run a number of

17   searches on the EA LLP server relating to the victim-clients

18   referenced in the indictment.        (CR 178 at 2.)     Based on defendant’s

19   visits to IRS-CI’s offices and his search requests, the Privilege

20   Review Team made three informal discovery productions to defendant

21   consisting of 10,156 files, 244 files, and 40,960 files on October 1,

22   2019, October 21, 2019, and October 24, 2019, respectively.             After

23   these productions in October 2019, there were no outstanding requests

24   for documents, and neither defendant nor his counsel ever requested

25   to visit or review any evidence at IRS-CI between October 2019 and

26   June 2020.

27         In addition to the informal productions of materials from the EA

28   LLP digital devices that defendant requested, the Privilege Review

                                              5
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 10 of 28 Page ID #:2922



 1    Team and Prosecution Team formally produced search warrant materials

 2    from the EA LLP digital devices to defendant on a rolling basis since

 3    August 2019.    As of March 13, 2020, when the Privilege Review Team

 4    produced approximately 126,288 additional documents, totaling over

 5    1,000,000 pages, directly to defendant, this process was

 6    substantially complete.4      Defendant has now received almost all of

 7    the documents from the EA LLP digital devices that the Privilege

 8    Review Team deemed falling within the scope of the warrants.5

 9          Moreover, as described in the government’s February 2020 status

10    report (CR 99), the government produced the vast majority of the non-

11    search-warrant evidence in this case to defendant in May and June

12    2019, including witness interview summaries, bank records, tax

13    records, and documents obtained from third-parties such as

14    defendant’s victims and former accountant.

15          C.    Defendant’s Renewed Request for Access to the EA LLP
                  Digital Devices
16

17          In defendant’s status report filed on May 27, 2020 (CR 164),

18    defendant claimed he had been prevented from going to IRS-CI to

19    review the EA LLP digital devices for documents “critical” for his

20    defense.    In response, the government noted that defense counsel had

21    never even contacted the Privilege Review Team since defendant was

22    temporarily released from custody in April 2020, and not asked to

23    review any of the search warrant materials or electronic devices in

24    IRS-CI’s custody since October 2019.        (CR 168 at 7-8.)

25
           4 As the Court is aware, in May 2020, the Prosecution Team
26    produced duplicate copies of 87,226 out of the 126,288 documents the
      Privilege Review Team had previously produced, totaling over 664,000
27    pages. (CR 168 at 2-4.)
28         5 Defendant will be receiving a final, very small production
      from the EA LLP digital devices shortly. (CR 168 at 12-13.)
                                         6
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 11 of 28 Page ID #:2923



 1          During the status conference on June 1, 2020, and the

 2    accompanying minute order (CR 169), this Court ordered the parties to

 3    provide further briefing addressing defendant’s access to digital

 4    devices maintained in the custody of IRS-CI.          On June 5, 2020,

 5    defendant filed his status report stating that defendant would work

 6    directly with the Privilege Review Team to access and search the EA

 7    LLP digital devices (CR 172); however, defendant provided no legal

 8    basis for why he was entitled to access or search the EA LLP digital

 9    devices after the Privilege Review Team completed its search of those

10    devices.    Moreover, defendant did not consult with the government

11    regarding what he claimed he would do, and neither the Prosecution

12    Team nor the Privilege Review Team ever agreed that defendant could

13    use the Privilege Review Team to conduct further searches.

14          On June 5, 2020, the Government filed its status report and

15    maintained that no legal authority existed to provide defendant

16    further access to the EA LLP digital devices once the government

17    completed the searches of those devices.         (CR 176.)    The government

18    noted that it had previously allowed defendant to work with the

19    Privilege Review Team to review and search the EA LLP digital devices

20    due to the amount of time it would take to complete the scope and

21    privilege review, however, those reviews were since completed.             (Id.

22    at 5.)   The government maintained that allowing defendant to

23    effectively commandeer the Privilege Review Team was not a workable

24    solution and was ripe for abuse and delay.          (Id. at 14-15.)

25          On June 7, 2020, defendant filed a supplemental report claiming

26    that there were at least five categories “of the most critical

27    documents for the defense” on the EA LLP digital devices at IRS-CI,

28    to which defendant sought access to search with the assistance of the

                                              7
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 12 of 28 Page ID #:2924



 1    Privilege Review Team.      (CR 178 at 3.)     Defendant again provided no

 2    legal basis for his claim that he be entitled to access to the EA LLP

 3    digital devices, let alone to use government resources to conduct his

 4    searches.

 5          At the Status Conference on June 8, 2020, this Court asked the

 6    parties to “brief what legal obligation exists at this point for the

 7    government to allow access to that database6.”          (6/8/20 RT 8

 8    (emphasis added).)

 9    III. ARGUMENT
10          The Court has previously ruled that defendant does not have a

11    right to unfettered, unmonitored access to the EA LLP digital

12    devices.     Since defendant sought access to the EA LLP digital devices

13    in July 2019, the government completed its searches and produced the

14    documents from the EA LLP digital devices deemed to fall within the

15    scope of the search warrants to defendant.          Defendant’s claim is even

16    weaker today.     The fact that defendant now seeks to access the EA LLP

17    digital devices through the government’s Privilege Review Team, as

18    opposed to being provided his own copy of the devices, is legally

19    irrelevant and should have no impact on this Court’s prior ruling.

20    Neither Rule 16 nor Brady provide defendant with a right to use the

21    government’s Privilege Review Team to conduct a fishing expedition of

22    the EA LLP digital devices.       And defendant has completely failed to

23    provide any legal or factual basis for the Court to reach a contrary

24    conclusion.

25

26

27

28
            6   The database was in reference to the EA LLP digital devices.
                                            8
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 13 of 28 Page ID #:2925



 1          A.    Defendant Has Failed to Identify Any Legal or Factual Basis
                  to Access and Search the EA LLP Digital Devices
 2

 3          On June 15, 2020, defendant filed his present brief seeking

 4    access to the EA LLP digital devices claiming the devices contain

 5    Brady material.     (CR 193 at 2.)     Referencing his previously filed

 6    supplemental status report (CR 178), defendant listed materials at

 7    the IRS containing “critical documents for defense preparation,”

 8    including: emails between staff and lawyers at EA LLP; emails,

 9    documents, and other materials between defendant, others on staff and

10    opposing counsel regarding alleged victims including timing and

11    payment of settlement of proceeds; cost and fee information and

12    documentation for cases involving the alleged victims; and other

13    emails and documentation relating to the charges in the indictment.

14    (CR 193 at 2-3.)

15          Without providing any specific examples of exculpatory material

16    or a single legal citation to support defendant’s request for access,

17    defendant claimed the listed material “is potentially exculpatory and

18    the defense therefore needs access under Brady.”           (Id. at 3.)7    The

19    body of defendant’s brief does not cite Rule 16, however, in

20    defendant’s conclusion, defendant argues that both Rule 16 and Brady

21    compel access to the EA LLP digital devices.          (Id. at 5.)    Neither

22    Rule 16 nor Brady provide defendant a basis for continued access to

23    the EA LLP digital devices to search for the generic categories of

24

25

26          7On page three of the brief defendant claims that the list of
      materials is “potentially exculpatory,” but on the following page,
27    without providing any additional information regarding the materials
      sought, defendant asserts the listed materials “are a showing of the
28    existence of exculpatory evidence.” (CR 193 at 3-4.) This is but
      one example of how hollow defendant’s position is.
                                         9
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 14 of 28 Page ID #:2926



 1    items defendant requests.       Defendant’s request is not supported by

 2    any legal basis.

 3          Defendant also claims that the government must provide access to

 4    the EA LLP digital devices to defendant because the materials are

 5    deemed to be in the possession of the government.           (Id.)   Defendant’s

 6    argument is irrelevant and legally wrong.         First, citing United

 7    States v. Bryan, 868 F.2d 1032 (9th Cir. 1989), defendant claims

 8    “[p]rosecutors are deemed to have access to information in the

 9    possession of a federal agency participating in the investigation of

10    a defendant.”    (CR 193 at 3.)     Defendant also claims “[p]rosecutors

11    are also deemed to have access to information held by a federal

12    agency charged with ‘administration of the statute, which has

13    consulted with the prosecutor in the steps leading to prosecution.”

14    (Id. (quoting United States v. Wood, 57 F.3d 733, 737 (9th Cir.

15    1995).)

16          These cases provide no support to defendant’s request for access

17    to the EA LLP digital devices.       The Ninth Circuit in Bryan found that

18    the government would need to produce Rule 16 materials from outside

19    of their district if “the prosecutor has knowledge and to which the

20    prosecutor has access,” which includes “anything in the possession,

21    custody, or control of any federal agency participating in the same

22    investigation of the defendant.”        Bryan, 868 F.2d at 1036.      In Wood,

23    the Ninth Circuit held that prosecutors are deemed to be in

24    possession of Brady material if the agency assisting the prosecution

25    holds that material.      In the present case, neither the Prosecution

26    Team nor IRS-CI, the agency assisting in the investigation and

27    prosecution of defendant, have access to, knowledge of, or possession

28

                                             10
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 15 of 28 Page ID #:2927



 1    of materials on the EA LLP digital devices other than what has

 2    already been produced to defendant.

 3          The Privilege Review Team completed its scope and privilege

 4    review of the EA LLP digital devices pursuant to the search protocols

 5    in the applicable warrants, and defendant has received nearly all of

 6    the productions from the search of the EA LLP digital devices -- and

 7    a reproduction of non-privileged materials from the Prosecution Team.

 8    Although the government technically possesses a forensic copy of the

 9    EA LLP digital devices, the government’s access to the contents of

10    those devices were limited to the terms of the respective search

11    warrants, and specifically, the items obtained through the search

12    warrants on the devices.      The Prosecution Team and IRS-CI do not have

13    additional access to or possession of anything additional from the EA

14    LLP digital devices.      The government also searched EA Employee 1’s

15    residence and Law Firm 1’s legal office on March 25, 2019.            As the

16    government has previously stated, defendant’s request to search the

17    EA LLP digital devices himself now after the government completed its

18    search is the functional equivalent of letting defendant go and

19    search EA Employee 1’s residence and/or Law Firm 1’s legal office now

20    to see if the government missed anything.         Defendant’s request is not

21    supported by any legal basis.

22          Defendant’s brief is completely silent on the fact that the

23    government has concluded the searches of the EA LLP digital devices

24    and that nearly all of the items defendant claims he needs as

25    “critical” have been produced to defendant -- on more than two

26    occasions.    Despite referring to the categories of materials as

27    “critical” and “crucial” to his defense for over a year and defendant

28    claiming to have “unparalleled knowledge as to a significant amount

                                             11
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 16 of 28 Page ID #:2928



 1    of the discovery” (CR 164 at 2), defendant does not explain why he

 2    has not already reviewed this material in the last year or previously

 3    sought the material from the Privilege Review Team.           Tellingly,

 4    defendant’s brief completely fails to answer this Court’s question of

 5    “what legal obligation exists at this point for the government to

 6    allow access to that database.”        Defendant does not, and cannot,

 7    provide any legal basis for his request because no such legal

 8    obligation exists.

 9          For the reasons this Court stated last August, Rule 16 does not

10    provide defendant any basis to additional access to the EA LLP

11    digital devices.     Rule 16 sets forth, in relevant part, the

12    government’s discovery obligations, to include: items material to

13    preparing the defense; items the government intends to use in its

14    case-in-chief at trial; and items obtained from or belonging to

15    defendant.    Fed. R. Crim. P. 16(a)(1)(E).       The government has

16    produced items it intends to use in its case-in-chief and the EA LLP

17    digital devices do not belong to defendant.          Defendant’s list of

18    materials are no more specific now then in defendant’s motion in July

19    2019, therefore, this Court must again find that defendant failed to

20    make the requisite showing of materiality under Rule 16.            See, e.g.,

21    United States v. Santiago, 46 F.3d 885, 895 (9th Cir. 1995); United

22    States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990); United States

23    v. Anderson, 481 F.2d 685, 694 (4th Cir. 1973).

24          Defendant’s general assertions regarding certain categories of

25    documents that might be found on the EA LLP digital devices are

26    insufficient to establish a right to access and search the EA LLP

27    digital devices pursuant to Brady.          Rather, evidence is material for

28    Brady purposes only if a “reasonable probability” exists that the

                                             12
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 17 of 28 Page ID #:2929



 1    result of the proceeding would be different if the government

 2    disclosed the information to the defense.         United States v. Lucas,

 3    841 F.3d 796, 807 (9th Cir. 2016) (citing United States v. Bagley,

 4    473 U.S. 667, 682 (1985).)       “[M]ere speculation about material in the

 5    government’s files” is insufficient to merit production.            United

 6    States v. Mincoff, 574 F.3d 1186, 1200 (9th Cir. 2009) (internal

 7    quotation marks and citation omitted).

 8          Defendant’s brief fails to identify any specific evidence on the

 9    EA LLP digital devices that would fall under Brady, fails to explain

10    how such documents are material, and fails to provide the Court with

11    sufficient facts to establish that such documents exist.            The Supreme

12    Court and Ninth Circuit have repeatedly held that defendants do not

13    have a right to conduct an unlimited or unsupervised search of the

14    government’s files for Brady material.         See Pennsylvania v. Ritchie,

15    480 U.S. 39, 59 (1987) (“A defendant’s right to discover exculpatory

16    evidence does not include the unsupervised authority to search

17    through the [government’s] files.”); Lucas, 841 F.3d at 807 (“Brady

18    does not permit a defendant to sift through information held by the

19    government to determine materiality.”).

20          Ten months ago the government expressed concerns that defendant

21    appeared more interested in using the EA LLP digital devices as a

22    basis to delay this prosecution than he was in actually accessing the

23    materials on the EA LLP digital devices.         Defendant’s actions in this

24    case -- more accurately, inactions in this case -- appear to confirm

25    the government’s suspicions.       As defendant has provided no legal

26    basis, and none exists, to permit further access to the EA LLP

27    digital devices, this Court should deny defendant’s attempt at

28

                                             13
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 18 of 28 Page ID #:2930



 1    further review of the EA LLP digital devices through use of the

 2    Privilege Review Team.8

 3          B.    Defendant Has the Discovery He Seeks
 4          Defendant’s brief references four generic categories of

 5    materials that are “critical to his defense preparation” and are

 6    “potentially exculpatory.” (CR 193 at 2-3.)          Contrary to defendant’s

 7    claim, the government has already produced to defendant the

 8    “critical” materials he seeks to locate on the EA LLP digital

 9    devices.    Defendant has received these materials on several occasions

10    through several productions from multiple sources, including any such

11    materials that were found on the EA LLP digital devices.            And, as the

12    Court will see from the examples identified below, these materials

13    are hardly exculpatory as defendant suggests.

14          The government’s Privilege Review Team undertook an extensive

15    effort to locate any materials on the EA LLP digital devices that

16    fell within the scope of the applicable warrants and were relevant to

17    the charges so that those materials could be produced to the

18    defense.9   The scope key words used to search the EA LLP digital

19    devices included the victims’ names and known email addresses (or

20    domain names), case numbers, the names and known email addresses (or

21    domain names) for opposing counsel, and the names of the other

22

23         8 As the government noted in previous filings, defendant still
      has alternative means to obtain records from the EA LLP digital
24    devices, including working with the EA LLP bankruptcy trustee and/or
      through a Federal Rule of Criminal Procedure 17 subpoena to the
25    bankruptcy trustee overseeing EA LLP’s bankruptcy to obtain the files
      from the original EA LLP digital devices.
26
           9  The government was mindful of the fact that defendant would
27    not have his own forensic copy of the EA LLP digital devices when it
      developed its search protocols and scope key words, and thus sought
28    to conduct a broader search for materials falling within the scope of
      the warrants.
                                        14
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 19 of 28 Page ID #:2931



 1    individuals or companies involved in the underlying litigation.

 2    These scope key words resulted in the Privilege Review Team locating

 3    and producing extensive documentation regarding the individual fraud

 4    victims, including emails between members of EA LLP and the victims,

 5    emails between members of EA LLP discussing the victims’ cases,

 6    emails between members of EA LLP and co-counsel, emails between

 7    members of EA LLP and opposing counsel, as well as emails between

 8    members of EA LLP and outside individuals (e.g., experts, vendors,

 9    real estate professionals, and others) regarding the underlying

10    litigation and defendant’s fraudulent conduct; all of which the

11    government has produced to defendant.         The government’s Privilege

12    Review Team also used specific key words to search the EA LLP digital

13    devices for any documents relating to the other charges in the

14    indictment.

15          Because of the Privilege Review Team’s extensive efforts to

16    identify relevant materials, the government produced to defendant

17    well over 100,000 documents from the EA LLP digital devices.10

18    Defendant has provided the Court with no basis to conclude that the

19    Privilege Review Team’s search of the EA LLP digital devices or

20    production of these materials was insufficient.          Indeed, defendant

21    concedes that he “need[s] further review of the already-disclosed

22    material to know more precisely what needs to be searched for in the

23

24
           10 Defendant actually has considerably more documents and
25
      materials than the Prosecution Team as the Privilege Review Team
26    produced the following to the defendant, which the Prosecution Team
      does not have: informal productions of discovery in October 2019; all
27    documents that were within scope, regardless of privilege, from the
      searches of digital devices; and a full forensic copy of all of
28    defendant’s digital devices.

                                             15
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 20 of 28 Page ID #:2932



 1    [EA LLP digital devices].”       (CR 193 at 4.)11

 2          In addition to the extensive search warrant evidence the

 3    government has produced to defendant, such as the over 1,000,000

 4    pages of materials the Privilege Review Team produced in March 2020,

 5    the Prosecution Team produced last year much of the materials

 6    defendant now claims he needs.       The government obtained emails,

 7    correspondence, documentation, among other evidence from: (1) the

 8    victims related to the wire fraud counts and their current counsel;

 9    (2) opposing counsel and co-counsel in the matters involving the

10    victims; (3) other related individuals to the underlying litigation

11    and fraud allegations involving those victims; and (4) individuals

12    and entities involved with the various other counts in the

13    indictment.    For example, defendant’s former accountant provided the

14    government will all emails, documents, and correspondence in her

15    possession or on her servers relating to defendant, his companies,

16    and related tax issues, which were produced to defendant in May and

17    August 2019.    Similarly, the government produced all correspondence

18    and documentation from The Peoples Bank related to the bank fraud

19    counts in May 2019.

20          Below are just a few small examples demonstrating that every

21    category of materials defendant claims he needs from the EA LLP

22    digital devices, the government has already produced -- often

23    multiple times.     The government’s broad searches of the EA LLP

24    digital devices captured documents falling within the four generic

25

26
            11
             If after reviewing the previously disclosed discovery
27    defendant believes there is material not found or turned over on the
      EA LLP digital devices, defendant can, at that time, work with the
28    government or go directly to the Court and specifically identify the
      material to which he believes he is entitled.
                                        16
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 21 of 28 Page ID #:2933



 1    categories defendant identified, all of which defendant received in

 2    discovery.    Any suggestion that the government has yet to produce

 3    such documents is simply false.

 4          First, defendant claims that he needs to obtain “email between

 5    staff and lawyers” at EA LLP.       (CR 193 at 2.)     Such communications

 6    are undoubtedly included in the materials seized from the EA LLP

 7    digital devices and have been produced to defendant.           Most notably,

 8    EA LLP search warrant materials produced included extensive email

 9    correspondence between defendant and EA Employee 1, which further

10    prove a number of the specific allegations contained in the

11    indictment.    For example, in June 2018, approximately six months

12    after defendant had provided Client 3, Gregory Barela,12 with a

13    falsified settlement agreement and embezzled the entirety of

14    Mr. Barela’s settlement payment, defendant explicitly instructed EA

15    Employee 1 not to provide Mr. Barela with an executed copy of the

16    actual settlement agreement.       (See, e.g., Sagel Decl. Ex. 1.)

17          Defendant’s second category, emails and other materials between

18    defendant and opposing counsel regarding the alleged victims,

19    “including timing and payment of settlement proceeds” (CR 193 at 2),

20    have been produced from multiple sources.         The government obtained

21    the relevant communications regarding the settlement payments at

22    issue directly from opposing counsel and produced them in May and

23    June 2019.    The government clearly identified these productions on

24

25
            12
             The government has to date referred to Gregory Barela as
26    “Client 3” and Geoffrey Johnson as “Client 1”, as they are identified
      in the indictment, respectively. Mr. Barela and Mr. Johnson,
27    however, have both been identified publicly by name in other public
      litigation. Accordingly, Mr. Barela and Mr. Johnson have given the
28    government permission to refer to them by name, and agreed that the
      government does not need to redact their name from exhibits.
                                        17
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 22 of 28 Page ID #:2934



 1    its discovery index, and the various search warrant affidavits

 2    submitted during the government’s investigation described these

 3    specific communications with opposing counsel.          (See, e.g., CR 78,

 4    Ex. 1 at 135-137; id., Ex. 3 at 16-20, 37-38.)          Communications

 5    between defendant and opposing counsel regarding the relevant

 6    settlements were also located on the EA LLP server and produced to

 7    defendant by the Privilege Review Team and the Prosecution Team.

 8    However, there were limited communications between defendant and

 9    other lawyers at EA LLP regarding the settlements because defendant

10    intentionally did not include other EA LLP lawyers in settlement

11    communications with opposing counsel or with the clients.            For

12    example, prior to finalizing Geoffrey Johnson’s $4,000,000 settlement

13    with the County of Los Angeles, defendant expressly directed other EA

14    LLP lawyers not to discuss the settlement with Mr. Johnson or his

15    family.   (See, e.g., Sagel Decl. Ex. 2.)

16          Defendant’s third category, “cost and fee information” for the

17    cases involving defendant’s victims (CR 193 at 2), have been produced

18    in multiple ways.     As the government has repeatedly noted, in August

19    2019, the government produced EA LLP’s QuickBooks files which were

20    seized from one of EA LLP digital devices found at EA Employee 1’s

21    residence.    Among other things, the QuickBooks files contain detailed

22    information regarding the costs and expenses incurred in connection

23    with all EA LLP legal matters for which they kept such records,

24    including for three of the four victims identified in the

25    indictment.13    (See, e.g., Sagel Decl. Exs. 3-5.)        The government also

26
           13 EA Employee 1, who was principally responsible for maintaining
27
      EA LLP’s files and accounting records, has told the USAO that there
28    was not a case file created for the representation of Clients 4 and

                                             18
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 23 of 28 Page ID #:2935



 1    located the specific EA LLP “cost bills” relating to EA LLP’s

 2    representations of Mr. Johnson and Mr. Barela on the EA LLP server.14

 3    (See, e.g., Sagel Decl. Ex. 6-7.)        Notably, defendant never provided

 4    these costs bills to his victims, and these costs bills prove that

 5    defendant knew exactly how much money defendant owed his victims when

 6    defendant decided to simply embezzle the entirety of their settlement

 7    payments.

 8          The fourth category defendant claims he needs to search the EA

 9    LLP digital devices for are emails and documentation relating to the

10    other charges in the indictment, such as “bank loans, tax filings,

11    tax issues and regulators, and prior bankruptcy cases.”            (CR 193 at

12    2.)   Again, any such materials that the Privilege Review Team located

13    on the EA LLP server have been produced.         For example, the government

14    alleges that defendant provided false financial information to The

15    Peoples Bank in connection with two loans defendant obtained in 2014.

16    (See CR 16, Indictment, Counts 30-31.)         In connection with the $2.75

17    million loan defendant obtained on behalf of EA LLP, in March 2014

18    defendant provided The Peoples Bank with a Balance Sheet and a Profit

19    & Loss Statement for EA LLP.       (Sagel Decl. Ex. 8.)      The Privilege

20    Review Team, however, located on the EA LLP server the actual Balance

21    Sheet and Profit & Loss statement that EA Employee 1 exported from EA

22    LLP’s QuickBooks system and emailed to defendant.           (Sagel Decl. Exs.

23    9-10.)   Crucially, prior to sending these spreadsheets to The Peoples

24

25    5. Additionally, as defendant did not represent Clients 4 and 5 in
      litigation, there is no reason to believe there would have been any
26    costs associated with the representation.
27         14 Based on a review of the relevant bank records, the government
      has determined that the cost bill associated with Mr. Johnson was
28    significantly inflated and included approximately $234,877 of
      expenses EA LLP never actually paid on Mr. Johnson’s behalf.
                                        19
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 24 of 28 Page ID #:2936



 1    Bank, the spreadsheets were modified to make it appear as if EA LLP

 2    was in a stronger financial position by inflating EA LLP’s revenues

 3    and other assets, and reducing its expenses or liabilities.

 4          The additional productions from the EA LLP digital devices

 5    simply confirm and corroborate the materials previously produced to

 6    defendant, and do not contain Brady material.          And despite claiming

 7    to have “unparalleled knowledge as to a significant amount of the

 8    discovery” (CR 164 at 2), well-over a year to review the indictment

 9    and detailed search warrants affidavits in this case, and at least

10    three months to search through the materials seized from the EA LLP

11    digital devices, defendant still has not identified a single specific

12    piece of evidence that he believes is missing from the government’s

13    productions, let alone explained how such evidence is material or

14    exculpatory.

15    IV.   CONCLUSION
16          The USAO is aware of its discovery obligations, has complied

17    with them, and has gone to great lengths to produce discovery to

18    defendant in a timely, organized, and efficient manner throughout

19    this case.    As set forth above, defendant offers no legal basis for

20    which he is entitled to further access and review of the EA LLP

21    digital devices after the government completed its search of said

22    devices.    Consistent with this Court’s prior Order, the criminal

23    discovery rules do not provide defendant a right to conduct his own

24    search of the EA LLP digital devices and defendant’s vague and

25    general descriptions of materials needed does not alter defendant’s

26    entitlement.    For the reasons set forth above, and previously, this

27    Court should deny defendant’s request for further access to search

28    the EA LLP digital devices.

                                             20
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 25 of 28 Page ID #:2937



 1                            DECLARATION OF BRETT A. SAGEL
 2           I, Brett A. Sagel, declare as follows:

 3           1.   I am an Assistant United States Attorney (“AUSA”) in the

 4    United States Attorney’s Office for the Central District of

 5    California.    I am one of the AUSAs assigned to represent the

 6    government in United States v. Michael John Avenatti, SA CR 19-61-

 7    JVS.   I submit this declaration in support of the government’s

 8    response to the brief regarding access to Eagan Avenatti LLP’s (“EA

 9    LLP’s”) digital devices defendant MICHAEL JOHN AVENATTI (“defendant”)

10    filed on June 15, 2020, in the above-captioned matter (CR 193).

11           2.   Attached hereto as Exhibit 1 is a redacted copy of an email

12    from defendant to EA LLP’s former office manager (“EA Employee 1”),

13    dated June 29, 2018.      This document was seized from the EA LLP

14    server, produced to defendant by the Privilege Review Team on or

15    about March 13, 2020, and reproduced to defendant by the Prosecution

16    Team on May 8, 2020.

17           3.   Attached hereto as Exhibit 2 is a redacted copy of an email

18    from defendant to other EA LLP employees, dated October 23, 2014.

19    This document was seized from the EA LLP server, produced to

20    defendant by the Privilege Review Team on or about March 13, 2020,

21    and reproduced to defendant by the Prosecution Team on May 8, 2020.

22           4.   Attached hereto as Exhibit 3 is a copy of EA LLP accounting

23    data relating to Geoffrey Johnson, “Client 1,” which an Internal

24    Revenue Service – Criminal Investigation (“IRS-CI”) Revenue Agent

25    exported from the EA LLP QuickBooks files seized from a computer

26    found at EA Employee 1’s residence.        The EA LLP QuickBooks files were

27    produced to defendant by the Prosecution Team on August 26, 2019.

28
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 26 of 28 Page ID #:2938



 1          5.    Attached hereto as Exhibit 4 is a copy of EA LLP accounting

 2    data relating to “Client 2,” which an IRS-CI Revenue Agent exported

 3    from the EA LLP QuickBooks files seized from a computer found EA

 4    Employee 1’s residence.      The EA LLP QuickBooks files were produced to

 5    defendant by the Prosecution Team on August 26, 2019.

 6          6.    Attached hereto as Exhibit 5 is a copy of EA LLP accounting

 7    data relating to Gregory Barela, “Client 3,” which an IRS-CI Revenue

 8    Agent exported from the EA LLP QuickBooks files seized from a

 9    computer found EA Employee 1’s residence.         The EA LLP QuickBooks

10    files were produced to defendant by the Prosecution Team on August

11    26, 2019.

12          7.    Attached hereto as Exhibit 6 is a redacted copy of an email

13    from EA Employee 1 to defendant regarding “Updated Johnson Cost

14    Bill,” dated February 4, 2015, as well the attachment titled “Johnson

15    Updated Invoice.pdf.”      These documents was seized from the EA LLP

16    server, produced to defendant by the Privilege Review Team on or

17    about March 13, 2020, and reproduced to defendant by the Prosecution

18    Team on May 8, 2020.

19          8.    Attached hereto as Exhibit 7 is a redacted copy of an email

20    from EA Employee 1 to defendant regarding “Barela Cost Bill,” dated

21    December 19, 2017, as well the attachment titled “Barela Costs.pdf.”

22    These documents were seized from the EA LLP server, produced to

23    defendant by the Privilege Review Team on or about March 13, 2020,

24    and reproduced to defendant by the Prosecution Team on May 8, 2020.

25          9.    Attached hereto as Exhibit 8 are copies of a Balance Sheet

26    and a Profit & Loss statement for EA LLP, each dated March 10, 2014.

27    The government understands that these documents were submitted to The

28    Peoples Bank in connection with the $2.75 million loan defendant

                                              2
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 27 of 28 Page ID #:2939



 1    obtained on behalf of EA LLP in March 2014.          The government obtained

 2    these documents from The Peoples Bank, and produced them to defendant

 3    on May 22, 2019.

 4          10.   Attached hereto as Exhibit 9 is a redacted copy of an email

 5    from EA Employee 1 to defendant, dated March 10, 2014, as well as the

 6    attachment to that email titled “1-11-3-14.xlsx.”           These documents

 7    were seized from the EA LLP server, produced to defendant by the

 8    Privilege Review Team on or about March 13, 2020, and reproduced to

 9    defendant by the Prosecution Team on May 8, 2020.           The attachment,

10    “1-11-3-14.xlsx,” was produced in its native Microsoft Excel file

11    format.

12          11.   Attached hereto as Exhibit 10 is a redacted copy of an

13    email from EA Employee 1 to defendant, dated March 10, 2014, as well

14    as the attachment to that email titled “2014.xlsx.”           These documents

15    were seized from the EA LLP server, produced to defendant by the

16    Privilege Review Team on or about March 13, 2020, and reproduced to

17    defendant by the Prosecution Team on May 8, 2020.           The attachment,

18    “2014.xlsx,” was produced in its native Microsoft Excel file format.

19          12.   The identities of Mr. Johnson and Mr. Barela have already

20    been publicly disclosed in connection with other litigation matters

21    regarding the allegations in the indictment.          Accordingly, through

22    their respective counsel, Mr. Johnson and Mr. Barela have authorized

23    the government to publicly disclose their respective identity in this

24    matter, including attaching exhibits without redacting their names.

25          ///

26          ///

27          ///

28

                                              3
     Case 8:19-cr-00061-JVS Document 195 Filed 06/22/20 Page 28 of 28 Page ID #:2940



 1          I declare under penalty of perjury under the laws of the United

 2    States of America that the foregoing is true and correct to the best

 3    of my knowledge and that this declaration is executed at Santa Ana,

 4    California, on June 22, 2020.

 5

 6                                                    /s/
                                                  BRETT A. SAGEL
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
